Citation Nr: 1145401	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-08 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include herpes simplex virus.  

2.  Entitlement to service connection for erectile dysfunction.  

3.  Entitlement to service connection for neuralgia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is under the control of the RO in North Little Rock, Arkansas.  

The issues of entitlement to service connection for erectile dysfunction and neuralgia are remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

The evidence of record shows that the Veteran acquired the herpes simplex virus during service and that he has intermittent recurrences of genital herpes simplex lesions. 


CONCLUSION OF LAW

Herpes simplex virus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether the notice and development requirements have been satisfied in the present case, it is the Board's conclusion that these requirements do not preclude the Board from adjudicating the issues service connection for herpes simplex virus.  This is so because the Board is taking action favorable to the Veteran by granting service connection for herpes simplex virus.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The regulations also provide that, with chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(c).  

The Veteran's service treatment records show that he was evaluated in November 1989 for a penile lesion, possibly due to herpes simplex virus.  Another record dated the same day notes "H simplex [positive]."  In addition, a note dated in December 1988 reflects the Veteran's complaint of a rash on his left hand, right thigh, and left foot.  He reported to the examiner that he was told by a dermatologist that he had eczema one year prior to service.  The service examiner noted a minimal maculopapular rash on the Veteran's left palm, the left medial malleolar area (left ankle), and medial right thigh; eczema by history was diagnosed.  A record dated in October 1989 noted a pruritic scaly macular rash on the Veteran's left hand and both upper anterior legs; again, eczema by history was diagnosed.  The service treatment records, including the reports of the Veteran's enlistment and separation examinations, are otherwise silent for any mention of skin lesions or complaints.  

The report of a VA compensation examination conducted in October 1993 regarding other disabilities indicates that examination of the Veteran's skin was normal.  

The VA clinic records show that the Veteran developed a herpes zoster infection in the L1 dermatome in August 2008; no examiner has related that disorder to the herpes simplex virus identified during service.  A VA physician noted in August 2008 that the vesicles of the herpes zoster infection had gone down, but the Veteran was still sensitive in the area.  The examiner indicated that the Veteran had not had much in the way of recurrence of the herpes genitalis, and he took no prophylactic treatment for it.  The examiner also described a rash on the Veteran's anterior chest wall going up to his neck and under both arms which looked like tinea versicolor.  The Veteran reported that the rash had at one time been treated with Lamisil, which had helped.  

On VA compensation examination in November 2008, the examiner noted the Veteran's complaint of painful, intermittent genital skin lesions.  No genital lesions were found on examination, but the examiner noted a slightly red rash on the anterior chest wall, as well as an old herpes zoster rash on his right hip region.  The Veteran reportedly had a bout of shingles recently which the examiner did "not believe was caused by the military or was a result of his type 2 [virus] - currently inactive."  The examiner diagnosed herpes simplex, Type 2.  In addition, the examiner did not comment on the etiology of the rash on the Veteran's chest.  

At his Board hearing, the Veteran submitted a letter dated in March 2011 from a VA nurse practitioner who had seen the Veteran that day.  The provider stated that the Veteran had been previously diagnosed with Type I [sic] Herpes Simplex Virus.  The examiner indicated that the Veteran had presented with an outbreak of his herpes virus on the right side of his sacrum with complaints of neuralgia.  The examiner stated that, "[a]s you know, Herpes is a virus that is not curable."  

Although the service treatment records do not indicate that the herpes simplex virus diagnosed during service was a chronic disorder, the March 2011 statement by a VA examiner that herpes virus is not curable indicates that examiners during service would have recognized that fact and would have considered the disease to be a chronic disorder.  There is no evidence that any examiner has stated that the Veteran's post-service herpes simplex virus outbreaks are clearly attributable to intercurrent causes.  The Board notes that the March 2001 nurse practitioner attributed the herpes outbreak on the Veteran's right sacral area to herpes simplex, whereas the VA physician in August 2008 indicated that the Veteran's herpes zoster lesions affected that area.  However, regardless of the precise diagnosis of the right sacral area lesions, the fact remains that the Veteran has intermittent recurrences of genital lesions related to the herpes simplex virus noted in service. 

Herpes zoster was not diagnosed until 2008, many years after his separation from service, and no examiner has related that disorder to service or to any service-connected disability.  Therefore, service connection for herpes zoster is not established.  Further, although the service treatment records note a rash on the Veteran's left hand, right thigh, and left foot, port-service treatment records do not show such a rash.  Although a rash was noted on the Veteran's anterior chest and under his arms in August and November 2008, the August 2008 examiner stated that the rash appeared to be due to tinea versicolor.  No examiner has related that disorder or the anterior chest rash to service or to a service-connected disability.  Therefore, service connection is not established for a rash.  

Accordingly, as the service medical records document the presence of herpes simplex virus in service, and herpes simplex virus is a chronic disorder that is not curable, service connection for herpes simplex virus is warranted.  


ORDER

Service connection for herpes simplex virus is granted.  


REMAND

The Veteran has also claimed that he has neuralgia due to herpes simplex, and erectile dysfunction due to the pain of the neuralgia.  The medical evidence of record concerning these claimed disorders is conflicting.  A VA compensation examiner in November 2009 stated that he could find no etiology for the Veteran's erectile dysfunction from a skin standpoint or a neurological standpoint.  The examiner noted that the Veteran was taking cyclobenzaprine for muscle relaxation which can cause some erectile dysfunction; service connection has not been established for the Veteran's spine disorder.  The examiner did not believe that the Veteran's psychiatric issues caused his erectile dysfunction, due to the fact that he was then taking no psychiatric medication.  Another VA examiner in November 2008 stated, "I do not [believe] this 'neuralgia' has caused him a low back disorder.  It simply does not affect the spinal nerves."  Although that opinion was unclear, the examiner appeared to indicate that the Veteran's herpes simplex did not affect the spinal nerves, so as to cause neuralgia.  That examiner also indicated that the Veteran's erectile dysfunction was most likely related to morbid obesity/psychiatric issues.  Service connection has been established for posttraumatic stress disorder.  

Additionally, a VA physician in August 2008 noted the Veteran's report that he had had erectile dysfunction for some time and that it started not long after the herpes started.  Moreover, that examiner stated, "[h]e can certainly have neuralgia from the herpes simplex that is deep and aching and not related to mechanical factors."  

Therefore, the Board finds that additional development is needed to obtain medical examinations and opinions to clarify these issues.  

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for erectile dysfunction or neuralgia since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded the appropriate VA examinations by the appropriate physician to determine the etiology of any erectile dysfunction and neuralgia found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiners in conjunction with the requested study.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's statements, the examiners must state whether the Veteran currently has erectile dysfunction or neuralgia.  In this regard, the examiners must discuss and distinguish the previous VA opinions.  If erectile dysfunction or neuralgia is diagnosed, the examiner must state whether the disorder is related to service to the Veteran's military service or was caused or aggravated by herpes simplex or any other service-connected disability or treatment for a service-connected disability.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The reports prepared must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above development has been completed, the Veteran's claims for service connection for erectile dysfunction and neuralgia must be readjudicated.  If the claims on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


